DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with John Heithaus on 9/28/2022 a provisional election was made without traverse to prosecute the invention of Species B, Figs. 17A-18. Affirmation of this election must be made by applicant in replying to this Office action. Applicant indicated that while the two species shown within the figures are distinct, i.e. planar vs. pillar, the elected species reads on claims 1,4-9,11 and 13-45, i.e. all the claims. Since there are currently no claims present which read on the non-elected species, the restriction requirement between Species A and Species B as set forth in the Office action mailed on 9/27/2022 is being withdrawn. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
In view of the amendment filed on 8/15/2022 clarifying the language of claim 1 the objections made against claims 1,3-11 and 13-21 in the office action of 3/15/2022 have been withdrawn. 
Claims 8 and 40 is are objected to because of the following informalities: Claim 8, line 7 should recite –two or more of the components—in order to fix an inadvertent typographical error. Claim 40 should spell out the full name for DEX since it is its first instance of use within the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,4-9,11 and 13-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 has been amended to recite “sensing element..including one or more electrodes” and “wherein the sensing element includes: two or more working electrodes, and one counter and one reference electrode shared by the working electrodes” it is unclear whether the claimed two or more working electrodes, and one counter and one reference electrode shared by the working electrodes are part of the “one or more electrodes”, clarification is required. Claims 4-5, 25 and 31 recite “the electrodes” it is unclear which electrodes within claim 1 “the electrodes” recited within claims 4-5,25 and 31 are referring to, i.e. is applicant referring to the “one or more electrodes made using lithographic processing”, the “two or more working electrodes”, the “one counter and one reference electrode” or all the electrodes recited within claim 1, clarification is required. Claims 42 and 43 recite “wherein multiple working electrodes are contained” it is unclear what applicant is attempting to claim. Where are the multiple working electrodes contained? Is applicant attempting to recite that the sensing element includes multiple working electrodes, clarification is required. Claims 4-9,11 and 13-45 directly or indirectly depend from claim 1 and are also rejected to for the reasons stated above regarding claim 1. For the purposes of examination “the electrodes” has been interpreted to be any electrode within claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-7,9,11,13,18-39 and 41-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0020415 to Scherer et al. (Scherer) in view of US 2017/0001003 to Pivonka (Pivonka) (previously cited). 
As an initial matter, regarding claims 1, 4-7,9,11,13-17 and 22-45, the patentability of a product does not depend on its method of production, therefore while the claims may recite a specific process for making components of the implantable sensor, e.g. “electrodes made using lithographic processing (claim 1)”, the patentability of a product does not depend on its method of production, see MPEP 2113. 
In reference to at least claim 1
Scherer teaches canary on a chip; embedded sensors with bio-chemical interfaces which discloses an implantable sensor (e.g. e.g. Fig. 19) with a thickness between 50 to 150 microns, a length between 1500 to 3000 microns and a width between 400 and 1000 microns (e.g. micro/nano scale, para. [0060], [0074], [0120]) with a polymeric coating (e.g. polymer, para. [0059], [0129], [0132]) said sensor comprising: an implantable integrated circuit connected to a sensing element (e.g. fabricating sensors, para. [0058], [0078], [0094]), said sensing element including one or more electrodes (e.g. number of electrodes, para. [0063]-[0064]) made using lithographic processing (e.g. photolithography, lithography, para. [0093]), wherein each electrode comprises a conductive surface and at least one conductive surface is surface patterned to increase a contact surface area of the electrode (e.g. patterned electrodes, para. [0065]); wherein the sensing element senses one or more analytes (e.g. monitor response of calls to specific analytes, abstract, para. [0015]-[0016]; monitoring of disease biomarkers and treatment efficacy, abstract, para. [0150]) and generates a signal, representative of an analyte concentration (e.g. glucose concentration, para. [0059], analyte concentrations, para. [0151]), said signal received by the implantable integrated circuit (e.g. Fig. 13); wherein the sensing element includes: two or more working electrodes, and one counter and one reference electrode shared by the working electrodes (e.g. working electrodes, a counter electrode and a reference electrode, para. [0055], [0063]-[0064]); wherein the implantable integrated circuit includes an analyte signal acquisition and processing unit that receives the signals from the sensing element (e.g. sensor signal acquisition, Fig. 13); a wireless power harvesting unit that includes a regulator and a rectifier (e.g. power management unit, Fig. 13), said wireless power harvesting unit connected and providing power to the analyte signal acquisition and processing unit (e.g. power management unit, Fig. 13, para. [0107], [0110]); and a telemetry unit connected to the analyte signal and processing unit and transmits data representative of said analyte concentration (e.g. transmit system to communicate the data connected to sensor signal acquisition, Fig. 13, para. [0107]), wherein the implantable integrated circuit is formed in CMOS on a single CMOS substrate and the sensing element is formed on top of the same CMOS substrate (e.g. CMOS process, Fig. 5, para. [0060], [0068]-[0069], [0071]-[0072],[0077], [0089]) to generate a monolithically integrated sensor (e.g. monolithically integrated, para. [0051]-[0052]). Scherer discloses the alignment of components of the power harvesting unit including an on-chip resonant system with an external LC system within an external transmitter/reader at a matching resonant frequency maximining rectifier voltage (e.g. Fig. 13, para. [0109]-[0110], [0116]) but does not explicitly teach the wireless harvesting unit comprising a tunable circuit and a calibration machine. 
Pivonka, within the same field of endeavor,  teaches a method and apparatus for versatile minimally invasive neuromodulators which discloses implantable devices that include an integrated circuit that can include a matching network, rectifier, regulator, power management circuit, calibration circuit, etc. (e.g. paragraph [0064], [0161]) and utilizing a calibration procedure to ensure that power and data link are operating within the expected quality range (e.g. para. [0144]). Pivonka further discloses the matching network include a tunable matching network for matching the frequency of the implanted sensor to that of an external device which is in communication with the implanted sensor (e.g. matching network that can include a tunable matching network for matching with an external device, Figs. 2, 11-12, paragraph [0062], [0121], [0131]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implantable sensor of Scherer with the teaching of Pivonka to include the wireless harvesting unit comprising a tunable circuit and a calibration machine in order to yield the predictable result of providing improved coupling between the implantable sensor and external wireless transceiver improving efficiency of transmissions between the devices.  
In reference to at least claim 4
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer further discloses wherein the electrodes are made using a suitable deposition method selected from the group consisting of electron beam deposition, thermal evaporation and sputtering (e.g. electron beam deposition, sputtering, para. [0070], [0072], [0092]).
In reference to at least claim 5
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer further discloses wherein the polymeric coating is comprised on the electrodes and is formed from one or more functional materials using nano- dispensing, pico-dispensing, spray, dip or spin coating methods (e.g. dip coating, para. [0094], [0096]; spray coating, para. [0090],[0097]).
In reference to at least claim 6
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer further discloses wherein the functional material is a hydrogel and is created through deposition of components including: a cross linking agent, an enzyme, and a proteinaceous material; wherein the deposition of two or more the components can be done sequentially or simultaneous, including pre-mixing of two or more components for simultaneous deposition; and wherein one or more components can be deposited one or more times in more than one deposition step (e.g. “The sensor of the prototype device was functionalized in situ with Glucose Oxidase enzyme using Bovine Serum Albumin (BSA) hydrogel as the immobilization matrix and Glutaraldehyde as the crosslinking agent. Post-processing can further include covering the rest of the system (e.g. all except the electrodes) with a hermetically tight biocompatible material so as to immune the operation of the electromagnetic link of the integrated implant from effects due to operation in fluidic media as well as reduce toxicity issues in the body due to the implanted device…”, para. [0114]). 
In reference to at least claim 7
Scherer modified by Pivonka teaches a sensor according to claim 5. Scherer further discloses a compound or co-protein to improve the longevity, decrease foreign body response, or increased sensor signal (e.g. para. [0150]).
In reference to at least claim 9
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer further discloses a hydrogel containing glucose oxidase (GOx) (e.g. glucose oxidase, para. [0052], [0059], [0084], [0086],[0099], [0100], [0114]). 
In reference to at least claim 11
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer further discloses wherein the polymeric coating provides biocompatibility, diffusion control or anti-fouling to the implantable sensor (e.g. diffusion limiting gel, para. [0060],not necessary to continuously clean surface contacts from bio-fouling, para. [0152]).
In reference to at least claim 13
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer further discloses the wireless transceiver configured to generate a wireless power signal (e.g. wirelessly powered from an external device, para. [0105]-[0107]); wherein the wireless transceiver is positioned adjacent to the implantable sensor such that the implantable sensor receives the wireless power signal from the transceiver, and the transceiver receives analyte data from the sensor (e.g. wirelessly powered from an external device and can communicate data to the external device, para. [0105]-[0107], [0113], [0116], [0118]).
In reference to at least claim 18
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer further discloses implanting the implantable sensor according to claim 1 into contact with analyte containing tissue of a subject (e.g. para. [0015]), positioning the transceiver adjacent to the implantable sensor (e.g. device with reader antenna is placed adjacent, Figs. 13, 23-24), wirelessly powering the sensor using the wireless transceiver (e.g. wirelessly powered from an external device and can communicate data to the external device, para. [0105]-[0107], [0113], [0116], [0118]), sensing of one or more analytes in the tissue of the subject with the sensing element of the implantable sensor and generating an analyte signal representative of the analyte concentration (e.g. monitor response of calls to specific analytes, abstract, para. [0015]-[0016]; monitoring of disease biomarkers and treatment efficacy, abstract, para. [0150], glucose concentration, para. [0059], analyte concentrations, para. [0151]), determining analyte data as a function of the analyte signal (e.g. monitor response of calls to specific analytes, abstract, para. [0015]-[0016]; monitoring of disease biomarkers and treatment efficacy, abstract, para. [0150], glucose concentration, para. [0059], analyte concentrations, para. [0151]), and transmitting the analyte data representative of the analyte concentration to the wireless transceiver (e.g. can communicate data to the external device, para. [0013], [0105]-[0107], [0113], [0116], [0118]).
In reference to at least claim 19
Scherer modified by Pivonka teaches a method according to claim 18. Scherer further discloses wherein the transceiver transmits the data to a smartphone or hub (e.g. cellular phone, personal devices, tablets, para. [0117], [0119]).
In reference to at least claim 20
Scherer modified by Pivonka teaches a method according to claim 18. Scherer further discloses wherein implanting comprises deploying the implantable sensor using an applicator, the applicator comprising; a plastic body to allow applicator handling (e.g. usage of a trocar and/or needle, para. [0121]), a plastic-metal assembly to move the implantable sensor (e.g. usage of a trocar and/or needle, para. [0121]), and a needle configured to pierce the subject skin and for embedding the sensor underneath the skin with minimal tissue damage (e.g. usage of a trocar and/or needle, para. [0121]).
In reference to at least claim 21
Scherer modified by Pivonka teaches a method according to claim 18. Scherer further discloses wherein the analyte comprises glucose (e.g. detecting glucose, para. [0052], [0080], [0105], [0120]).
In reference to at least claim 22
Scherer modified by Pivonka teaches a sensor according to claim 9. Scherer further discloses wherein the wireless power harvesting unit and telemetry unit share an antenna (e.g. share the same implant antenna, Fig. 13) formed into the same CMOS substrate (e.g. integrated antenna, para. [0077], [0109]).
In reference to at least claim 23
Scherer modified by Pivonka teaches a sensor according to claim 22. Scherer further discloses wherein the antenna is made in one of a top 1 to 3 metals of the CMOS substrate and formed from aluminum (e.g. integrated antenna, implemented using the top metal or a combination of the metal layers, para. [0077], [0109]).
In reference to at least claim 24
Scherer modified by Pivonka teaches a sensor according to claim 23. Scherer further discloses wherein the antenna is part of an on-chip LC resonant unit containing a variable on-chip capacitor bank, said variable on-chip capacitor bank controlled by the wireless power harvesting unit (e.g. on-chip resonant system, para. [0109]).
In reference to at least claim 25
Scherer modified by Pivonka teaches a sensor according to claim 24. Scherer further discloses wherein the electrodes contain at least one of gold, silver, titanium, or platinum (e.g. gold, platinum, titanium para. [0080]-[0081], [0085]).
In reference to at least claim 26
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer further discloses wherein the reference electrode contains AgCl (e.g. reference electrode either Ag/AgCl or noble metals, para. [0080]-[0081], [0085]).
In reference to at least claim 27
Scherer modified by Pivonka teaches a sensor according to claim 26. Scherer further discloses wherein gold, silver, titanium, or platinum containing electrode(s) is comprised over a titanium intermediate adhesion layer (e.g. Ti adhesion layer, para. [0073]).
In reference to at least claim 28
Scherer modified by Pivonka teaches a sensor according to claim 27. Scherer modified by Pivonka teaches the reference, the counter and the working electrodes being isolated from each other (e.g. working electrodes, a counter electrode and a reference electrode, para. [0055], [0063]-[0064]) except for the electrodes being isolated from each other by silicon nitride. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the electrodes being isolated from each other by silicon nitride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.07. 
In reference to at least claim 29
Scherer modified by Pivonka teaches a sensor according to claim 22. Scherer further discloses wherein the reference electrode is formed as a rectangle (e.g. rectangular geometry, para. Figs. 3A,11 [0063]-[0064], [0069], [0088]), the counter electrode is formed as a rectangle (e.g. rectangular geometry, para. Fig1. 3A,11 [0063]-[0064], [0069], [0088]), and the working electrode(s) are formed as a rectangle (e.g. rectangular geometry, para. Figs. 3A,11 [0063]-[0064], [0069], [0088]) but does not explicitly disclose the various sizes of the electrodes. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the Scherer reference to have electrodes sized to include the reference electrode is formed as a rectangle of 50µm by 1500µm, the counter electrode is formed as a rectangle of 600µm by 1500µm, and the working electrode(s) are formed as a rectangle of 150µm by 1500µm because applicant has not disclosed that such sizing is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Scherer’s implanted sensor and applicant’s invention to perform equally well with either the sizing shown within Scherer or the claimed electrode sizing including a reference electrode formed as a rectangle of 50µm by 1500µm, the counter electrode formed as a rectangle of 600µm by 1500µm, and the working electrode(s) formed as a rectangle of 150µm by 1500µm because both would perform the same function of providing an interface for sensing the analytes and providing clinically accurate measurements. Therefore, it would have been prima facie obvious to modify the Scherer reference to obtain the claimed invention as specified within claim 29 because such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Scherer, see MPEP 2144.04.
In reference to at least claim 30
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer modified by Pivonka teaches the reference, the counter and the working electrodes being isolated from each other (e.g. working electrodes, a counter electrode and a reference electrode, para. [0055], [0063]-[0064]) except for the electrodes being isolated from each other by silicon nitride. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include the electrodes being isolated from each other by silicon nitride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, see MPEP 2144.07. 
In reference to at least claim 31
Scherer modified by Pivonka teaches a sensor according to claim 24. Scherer further discloses wherein the electrodes contain at least one of gold, silver, titanium, or platinum (e.g. gold, platinum, titanium para. [0080]-[0081], [0085]).
In reference to at least claim 32
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer further discloses wherein the surface patterning comprises pillars (e.g. patterning including pillars, Fig. 2, para. [0066]-[0067]).
In reference to at least claim 33
Scherer modified by Pivonka teaches a sensor according to claim 32. Scherer further discloses wherein the surface patterning comprises pillars shaped between 2 microns to 5 microns and separated by the same distance as their size (e.g. patterning including pillars, Fig. 2, para. [0066]-[0067]).
In reference to at least claim 34
Scherer modified by Pivonka teaches a sensor according to claim 33. Scherer further discloses wherein the surface patterning comprises pillars shaped between 2 micron wherein the pillar height is from 2 to 5 (e.g. patterning including pillars, Fig. 2, para. [0066]-[0067]).
In reference to at least claim 35
Scherer modified by Pivonka teaches a sensor according to claim 34. Scherer further discloses wherein the pillars are formed by CMOS. (e.g. pillars can be fabricated suing both dry plasma as well as wet etchants, construction methods for metal structures available in CMOS technology, Fig. 2, para. [0066]-[0068]).
In reference to at least claim 36
Scherer modified by Pivonka teaches a sensor according to claim 9. Scherer further discloses a hydrogel containing glucose oxidase (GOx) (e.g. glucose oxidase, para. [0052], [0059], [0084], [0086],[0099], [0100], [0114]) but does not explicitly disclose the thickness of the hydrogel. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the Scherer reference to have the hydrogel have a thickness between 2 to 6 microns because  applicant has not disclosed that having a thickness between 2 to 6 microns is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Scherer’s implanted sensor and applicant’s invention to perform equally well with either the thickness shown within Scherer or the claimed thickness between 2 to 6 microns because both would perform the same function of providing interface properties that promote a desired reaction and optimize the device for long term applications. Therefore, it would have been prima facie obvious to modify the Scherer reference to obtain the claimed invention as specified within claim 36 because such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Scherer, see MPEP 2144.04.
In reference to at least claim 37
Scherer modified by Pivonka teaches a sensor according to claim 1. Pivonka further discloses error correction (e.g. para. [0016], [0157]). Applicant discloses that CRC 16 coding for error correction is a standard coding (e.g. para. [00190]), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Scherer modified by Pivonka to include CRC16 coding for error correction as such coding is standard within the art and would have yielded the predictable result of increasing sensor reliability (e.g. ‘498, paragraph [0017]).
In reference to at least claim 38
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer further discloses wherein the polymeric coating is a polyurethane membrane (e.g. polyurethanes, para. [0146]).
In reference to at least claim 39
Scherer modified by Pivonka teaches a sensor according to claim 9. Scherer further discloses a polyurethane member (e.g. para. [0146]0. but does not explicitly disclose the thickness of the polyurethane membrane. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the Scherer reference to have the polyurethane membrane have a thickness in a range of 0.25 to 6 microns because  applicant has not disclosed that having a thickness between 0.25 to 6 microns is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art would have expected Scherer’s implanted sensor and applicant’s invention to perform equally well with either the thickness shown within Scherer or the claimed thickness between 0.25 to 6 microns because both would perform the same function of providing interface properties that promote a desired reaction and optimize the device for long term applications. Therefore, it would have been prima facie obvious to modify the Scherer reference to obtain the claimed invention as specified within claim 39 because such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Scherer, see MPEP 2144.04. 
In reference to at least claim 41
Scherer modified by Pivonka teaches a sensor according to claim 39. Scherer further discloses wherein a second membrane is placed over the polyurethane membrane and the second membrane is hydrophilic (e.g. hydrophilic layer, para. [0086]).
In reference to at least claim 42
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer further discloses wherein multiple working electrodes are contained each independently controlled with regard to the potential difference between the working electrode and reference electrode (e.g. more than one working electrodes can be used to measure differential signal levels for better noise immunity or multiple species at a time, para. [0055]).
In reference to at least claim 43
Scherer modified by Pivonka teaches a sensor according to claim 1. Scherer further discloses wherein multiple working electrodes are contained (e.g. more than one working electrodes can be used to measure differential signal levels for better noise immunity or multiple species at a time, para. [0055]) each with a respective analog front end (e.g. more than one working electrodes can be used to measure differential signal levels for better noise immunity or multiple species at a time, para. [0055]).
In reference to at least claims 44-45
Scherer modified by Pivonka teaches a sensor according to claim 43. Scherer further discloses wherein the multiple analog front ends are connected to a single analog to digital converter (e.g. ADC, para. [0105]-[0106]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0020415 to Scherer et al. (Scherer) in view of US 2017/0001003 to Pivonka (Pivonka) as applied to claim 7 further in view of US 2009/0101498 to Papadimitrakopoulous et al. (Papa) (previously cited).  
In reference to at least claim 8
Scherer modified by Pivonka teaches a device according to claim 7 but does not explicitly teach a co-protein that is catalase. 
Papa, in the same field of endeavor, teaches glucose sensors and methods of manufacture thereof which discloses a sensor (e.g. abstract) comprising electrodes that are coated with one or more functional materials to achieve desired design specifications (e.g. abstract, coated with hydrogel, claim 6, below, hydrogel is the functional material, therefore inherently used to achieve desired design specifics), using nano-dispensing, spray, dip or spin coating methods (e.g. paragraph [0078], the hydrogel layer comprising PVA; paragraph [0080], the PVA comprising nano additives, therefore nano-dispensing; paragraph [0076], the hydrogel member is spun, therefore spin coating); functional material is a hydrogel and is created through deposition of components including; a cross linking agent (e.g. paragraphs [0072] and [0074], the hydrogel is crosslinked, therefore a cross linking agent), an enzyme (e.g. paragraph [0079], comprising an enzyme) and a proteinaceous material (e.g. paragraph [0059], using bovine serum albumin with PVA; paragraph [0078], the hydrogel layer using PVA; applicant's specification paragraph 136, the proteinaceous material as bovine serum albumin); wherein the deposition of two or more the components can be sequentially or simultaneous (e.g. paragraph [0070], a first and second layer of hydrogel, therefore mixing all the additives together and depositing), including pre-mixing of two or more components for simultaneous deposition (e.g. paragraph [0070], depositing a layer of hydrogel, above, the hydrogel layer comprising the additives, therefore pre-mixing the components then depositing simultaneously); and wherein one or more components can be deposited one or more times in more than one deposition step (e.g. paragraph [0070], depositing a first and second layer of hydrogel, therefore depositing in more than one deposition step); a compound or co-protein to improve the longevity, decrease foreign body response, or increased sensor signal (e.g. paragraph [0079], catalase, claim 8 below); wherein the co-protein is catalase (paragraph [0079], catalase); one or more of glutaraldehyde, glucose oxidase (GOx), and Human Serum Albumin (HSA) (e.g. paragraph [0061], GOx with the enzymes; paragraph 79, the hydrogel layer comprising the enzymes); the sensing element includes; two or more working electrodes (e.g. paragraph [0017], using secondary working electrodes, therefore two working electrodes), and a counter and a reference electrode (e.g. paragraph [0019], a counter and reference electrodes). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the sensor of Scherer modified by Pivonka with the teaching of Papa to include functional material including a hydrogel, co-protein that is a catalase in order to yield the predictable result of increasing sensor reliability (e.g. ‘498, paragraph [0017]).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0020415 to Scherer et al. (Scherer) in view of US 2017/0001003 to Pivonka (Pivonka) as applied to claim 13 further in view of US Patent No. 8,922,366 to Honore et al. (Honore) (previously cited). 
In reference to at least claim 14
Scherer modified by Pivonka teaches a sensing system according to claim 13. Scherer further discloses that the wireless transceiver can include a cellular phone, personal devices, tablets (e.g. para. [0117], [0119]) but does not explicitly teach the smart device displays the gathered data and provides smart analysis and predictions based upon data (e.g. cellular phone, personal devices, tablets, para. [0117], [0119]). 
Honore teaches a reader communication with contact lens sensors and display which discloses an implantable sensor (e.g. abstract, Col.  2 lines 59-60, implantable sensor instead of an ophthalmic sensing platform) with a polymeric coating (e.g. Col. 5 lines 48-61, polymeric material 120 can optionally be formed in part from such biocompatible materials or can include an outer coating with such biocompatible materials) comprising, an implantable integrated circuit connected to a sensing element (e.g. Col.  2 lines 59-60, implantable; Col.  8 line 64 to Col.  9 line 6, controller 150 includes logic elements implemented in an integrated circuit to form the sensor interface module 152 ... patterned conductive material (e.g., gold, platinum, palladium, titanium, copper, aluminum, silver, metals, combinations of these, etc.). Honore further discloses the wireless transceiver configured to generate a wireless power signal (e.g. Col.  7 lines 8-10, a radio-frequency energy harvesting antenna 142 can capture energy from incident radio radiation; Col.  10 lines 43-46, the reader 180 can emit radio frequency radiation 171 that is harvested to power the eye mountable device 11 0; therefore the reader receives the data and sends RF signals for power, therefore a transceiver}; wherein the wireless transceiver is positioned adjacent to the implantable sensor such that the implantable sensor receives the wireless power signal from the transceiver (e.g. Col.  10 lines 43-46; Col.  9 line 65 to Col.  10 line 13, phone or jewelry or hat, therefore adjacent to the sensor), and the transceiver receives analyte data from the sensor (e.g. Col.  11 lines 20-25, the reader 180 can accumulate a set of analyte concentration measurements over time, therefore analyte data from the sensor) and a smart device that communicates with the wireless transceiver and displays the gathered data (e.g. Col. 8 line 65 to Col.  10 line 13, reader as a smart phone; Col.  14 lines 31-32, reader as a display for the data) and provides smart analysis and predictions based upon data (e.g. Col. 22 lines 16-31, if the blood glucose data is too high or low for wearer 100, display device 350 can alert wearer 100, attempt to contact another person or entity associated with wearer 100 to help wearer 100; therefore providing smart analysis and predictions of the need of help for the wearer based upon the data from the implanted sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Scherer modified by Pivonka to include displaying the gathered data and providing smart analysis and predictions based upon the data on the personal device as taught by Honore in order to yield the predictable result of providing a visual indication of the measured analyte so the user may take corrective actions if needed. 
In reference to at least claim 15
Scherer modified by Pivonka teaches a sensing system according to claim 13. Scherer further discloses that the wireless transceiver can include a cellular phone, personal devices, tablets (e.g. para. [0117], [0119]) but does not explicitly teach a cloud based system connected to the smart device. 
Honore teaches a reader communication with contact lens sensors and display which discloses an implantable sensor (e.g. abstract, Col.  2 lines 59-60, implantable sensor instead of an ophthalmic sensing platform) with a polymeric coating (e.g. Col. 5 lines 48-61, polymeric material 120 can optionally be formed in part from such biocompatible materials or can include an outer coating with such biocompatible materials) comprising, an implantable integrated circuit connected to a sensing element (e.g. Col.  2 lines 59-60, implantable; Col.  8 line 64 to Col.  9 line 6, controller 150 includes logic elements implemented in an integrated circuit to form the sensor interface module 152 ... patterned conductive material (e.g., gold, platinum, palladium, titanium, copper, aluminum, silver, metals, combinations of these, etc.). Honore further discloses a smart device that communicates with the wireless transceiver and displays the gathered data (e.g. Col. 8 line 65 to Col.  10 line 13, reader as a smart phone; Col.  14 lines 31-32, reader as a display for the data) and provides smart analysis and predictions based upon data (e.g. Col. 22 lines 16-31, if the blood glucose data is too high or low for wearer 100, display device 350 can alert wearer 100, attempt to contact another person or entity associated with wearer 100 to help wearer 100; therefore providing smart analysis and predictions of the need of help for the wearer based upon the data from the implanted sensor) and a cloud-based system connected to the smart device (e.g. Col.  18 lines 4-9, a cloud data collection application connected to a display; Col.  9 line 65, smart phone for the reader; Col.  14 lines 31-32, the reader as a display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Scherer modified by Pivonka to include a cloud based system connected to the personal device as taught by Honore in order to yield the predictable result of providing the capability of offloading the transmitted data to a centralized location that can allow authorized user to review the data from a remote location. 
In reference to at least claim 16
Scherer modified by Pivonka and Honore teaches a system according to claim 14. Honore further discloses wherein the smart device receives data from the implantable sensor (e.g. Col.  8 line 65 to Col.  10 line 13, reader as a smart phone; Col.  14 lines 31-32, reader as a display for the data, therefore data received from the implantable sensor}, process the said data (e.g. Col.  14 lines 31-32, reader as a display for the data, therefore processing the data to display), displays it to a user in a user-specified format (e.g. Col.  14 lines 31-32, reader as a display for the data) and relays the data along with other data to a cloud-based system (e.g. Col. 18 lines 4-9, display device ... can be used to forward and/or bridge data with the one or more other devices ... a cloud data collection application).
In reference to at least claim 17
Scherer modified by Pivonka and Honore teaches a system according to claim 14. Scherer further discloses wherein the sensing element senses glucose in a subject (e.g. detecting glucose, para. [0052], [0080], [0105], [0120]).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0020415 to Scherer et al. (Scherer) in view of US 2017/0001003 to Pivonka (Pivonka) as applied to claim 36 further in view of US 2015/0265182 to Jain et al. (Jain).  
In reference to at least claim 40
Scherer modified by Pivonka teaches a sensor according to claim 36 but does not explicitly teach DEX being incorporated into the hydrogel. 
Jain teaches an implantable biosensor and methods thereof which discloses the use of anti-inflammatory agents such as Dexamethasone to modify tissue response (e.g. para. [0006], [0107]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Scherer modified by Pivonka to include incorporating Dexamethasone within the hydrogel as taught by Jain in order to yield the predictable result of providing an anti-inflammatory agent that modifies tissue response adjacent the site of implantation to control the inflammatory response reducing tissue fibrosis (e.g. ‘182, para. [0104],-[0105]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/Primary Examiner, Art Unit 3792